DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed applications (Provisional 61/591346 filed on 01/27/2012 and Non-provisional 14/37476 filed on 07/25/2014) are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 has/have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites:
“respiratory data” and “the respiration data” in lines 5-6, which is indefinite. Is this referring to the accessed respiratory data previously recited in lines 3 and 4?
The same indefiniteness is exhibited in claims 2-6, 9, and 11.	
Claim 5 recites “the flow data” in line 2, which lacks antecedent basis.
Claim 13, and all dependent claims thereof, recites:
“the data” in line 6, which lacks antecedent basis;

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a method of a processor for detecting a presence of Cheyne-Stokes respiration from a respiration signal. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...assessing the accessed respiratory data to detect apnea and/or hypopnea events; evaluating respiratory data directly following the apnea or the hypopnea events to estimate a shape feature representing change in the respiration data; and detecting an incident of Cheyne-Stokes respiration based on the shape feature.”

These limitations describe a mental process as the skilled artisan is capable of looking at respiratory signal/data and making a mental assessment thereafter. Furthermore, nothing from the claims, accompanying specification, and/or drawings suggest that the identified judicial exception cannot be practically performed by a human, or using pen/paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...accessing respiratory data representative of the respiration signal...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations amounts to insignificant pre-solution activity, e.g., mere data gathering steps necessary to perform the mental process. 
Furthermore, the additional limitations do not add significantly more to the identified judicial exception as they amount to highly generalized “respiratory data”, of which it is well-known and conventional to obtain such data in order to provide a diagnostic result. 
Independent claims 13 recites mirrored limitations in apparatus form and is also not patent eligible for substantially similar reasons.
Dependent claims 2-12 and 14-20 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 and 11-20 is rejected under pre-AIA  35 U.S.C. 102B as being anticipated by Armitstead (US PG Pub. No 2008/0177195).

Armitstead was cited in applicant’s IDS submitted on November 13, 2020.
With respect to claims 1 and 13, Armitstead teaches a method of a processor and apparatus for detecting a presence of Cheyne-Stokes respiration from a respiration signal (abstract), the method comprising: accessing respiratory data representative of the respiration signal (Fig. 2 shows a respiratory signal epoch); assessing the accessed respiratory data to detect apnea and/or hypopnea events (2.1 and 2.2 in Fig. 2); evaluating respiratory data directly following the apnea or the hypopnea events to estimate a shape feature representing change in the respiration data (2.5 in Fig. 2); and 
detecting an incident of Cheyne-Stokes respiration based on the shape feature (Figure 4 shows reporting classification, of which 4.1/4.2 shows “high probability of CS-like breathing”).
	With respect to claim 2, Armitstead teaches evaluating respiratory data comprises calculating inspiratory tidal volumes during at least a portion of time between two adjacent apnea and/or hypopnea events (par.0005 “Cheyne-Stokes breathing appears as a cyclical variation in tidal volume”).	
With respect to claim 3, Armitstead teaches evaluating respiratory data comprises calculating a product of peak inspiratory flow data and inspiratory tidal volume and storing them in a morphology vector (par.0042+, 0064).
With respect to claim 4, Armitstead teaches evaluating respiratory data further comprises computing a mean squared error between the morphology vector and an approximating function (par.0042+, 0064, 0071).
With respect to claim 5, Armitstead teaches evaluating respiratory data comprises integrating the flow data between apnea and/or hypopnea events and storing them in a morphology vector (par.0042+, 0049-57, 0064).
With respect to claim 6, Armitstead teaches evaluating respiratory data further comprises computing a mean squared error between the morphology vector and an approximating function (par.0042+, 0064, 0071).
With respect to claim 7, Armitstead teaches the shape feature represents at least one of a rise and a fall of a breathing drive of a patient (Fig. 2).
With respect to claim 8, Armitstead teaches the shape feature is a jump feature (2.5 in Fig. 2).	With respect to claim 11, Armitstead teaches the shape feature is estimated by fitting an approximating function to the respiratory data (par.0044+).
With respect to claim 12, Armitstead teaches detecting an incident of Cheyne Stokes respiration comprises determining a Cheyne Stokes respiration probability using the shape feature (Fig. 4).
With respect to claim 14, Armitstead teaches the data associated with the respiratory signal comprises flow data and tidal volume data and the processor is configured for: calculating peak inspiratory flow data and inspiratory tidal volume, and calculating a product of the peak inspiratory flow data and inspiratory tidal volume and storing them in a morphology vector (par.0005, 0042+, 0064, 0071).
With respect to claim 15, Armitstead teaches the processor is configured to normalize the morphology vector by converting it into 0 to 1 probability space (par.0059).
With respect to claim 16, Armitstead teaches the processor is configured to evaluate peaks in the flow data by computing a mean squared error between the morphology vector and an approximating function (par.0042+, 0064, 0071).
With respect to claim 17, Armitstead teaches the processor is configured to evaluate peaks in the flow data by integrating the flow data between apnea and/or hypopnea events and storing them in a morphology vector (par.0042+, 0049-57, 0064).
With respect to claim 18, Armitstead teaches the processor is configured to evaluate peaks in the flow data by computing a mean squared error between the morphology vector and an approximating function (par.0042+, 0064, 0071).
With respect to claim 19, Armitstead teaches the shape feature represents at least one of a rise and a fall of a breathing drive of a patient (Fig. 2).
With respect to claim 20, Armitstead teaches (par.0044+).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armitstead.
With respect to claims 9 and 10, Armitstead teaches a method of a processor for detecting a presence of Cheyne-Stokes respiration from a respiration signal, as established above.
Although Armitstead does not explicitly teach the jump feature is calculated by selecting a first peak of the respiratory data, selecting a second peak at a predetermined ratio of the first peak and calculating a gradient between the first peak and the second peak (claim 9); and scaling the gradient between the first peak and the second peak (claim 10), such a modification would be obvious to person having ordinary skill in the art at the time of invention because Armitstead suggests calculating a jump feature by analyzing peaks (see Fig. 2). Accordingly, modifying Armitstead such that a predetermined ratio and gradient are also utilized would only require routine skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10863949. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of another.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/           Primary Examiner, Art Unit 3791